DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election of Group I, claims 1-15, in the reply filed on 1/18/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Please note that examiner has not required election/restriction between group I and II in the restriction requirement of 12/22/21.  Therefore Group II (claims 16-18) is also examined concurrently with Group I. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8 and 14, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the claim recites the limitation “selecting at least one conductor” in line 1.  It is unclear whether the at least one conductor is the conductor included in the cable as recited in claim 1, line 3.  It is unclear whether the cable includes plurality of conductors as the claim does not disclose the relationship between the electrical conductor and the at least one conductor. 
Regarding claim 8, the claim recites the limitation “an electrical conductor of the electrical cable”.  It is unclear whether this is the same as the electrical conductor mentioned in claim 1, line 3.
Regarding claim 14, the claim recites the limitation “at least one further plurality of magnetic field absolute values” in line 12.  It is unclear whether this is the same as the magnetic field values recited in line 8. It is unclear whether an absolute value is determined from the magnetic field values. 
Claim 15 is dependent on claim 14 and therefore inherits its deficiencies. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6-9, 16, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarchi et al., US 20170102415.
As to claim 1, Sarchi discloses an electrical cable analysis method, comprising: 
providing an electrical cable (Figs 1-6; cable 10) comprising an elongated metallic element (metallic sheath 8) and a cable core (layers 1-7 being a cable core), the cable core comprising an electrical conductor (conductor 1); 
connecting an electrical generator (generator 55) to an electrical circuit including the elongated metallic element (sheath 8 to ground connection which is connected to generator 55); 
generating, by the electrical generator, a flow of an electrical current along the electrical circuit (¶[0096]: “circulating a direct current into the metallic shield by switching on the generator”); 
detecting a magnetic field associated with the flow of the electrical current in the electrical cable (¶[0094]; electrical current produces a magnetic field and variation of the field is detected); 
measuring at least one value relating to the magnetic field along a cable length of the electrical cable (¶[0094] –[0096]; Faraday rotation proportional to a component of the magnetic field as stated in ¶[0094]; Faraday rotation is measured by optical sensing fiber 51 as stated in ¶[0096]); and 

As to claim 3, Sarchi teaches wherein the elongated metallic element comprises a metallic tube comprised in an optical fiber cable (sensing fibre 50 incorporated in sheath 8).
As to claim 4, Sarchi teaches wherein the elongated metallic element comprises a metallic conductor of a ground conductor (sheath 8 connected to ground, see fig. 3).
As to claim 6, Sarchi teaches wherein the elongated metallic element is rectilinearly positioned along or near a longitudinal cable axis (sheath 8 positioned in straight line).
As to claim 7, Sarchi discloses further comprising selecting at least one electrical conductor having a first connection end and a second connection end (Fig. 4; metallic screen 68), wherein the elongated metallic element has a first end and a second end (Fig. 4; metallic screen 67 being the metallic element has a first and second end); and wherein connecting the electrical circuit to the electrical generator comprises: connecting the second end of the elongated metallic element (end of 67) to the second connection end of the electrical conductor (end of 67 to wire connection 76 to electric connection 77 connected to 68); and connecting the first end of the elongated metallic element to a first terminal of the electrical generator (first end of 67 connected to 74) and the first connection end of the electrical conductor to a second terminal of the electrical generator (first end of 68 connected to another terminal of 74).
As to claim 8, Sarchi discloses wherein the at least one electrical conductor is selected from an electrical conductor of the electrical cable or an electrical conductor external to the electric cable (Fig. 4; screen 68 separate from the cable 62).

As to claim 16, Sarchi teaches an electrical cable analysis system comprising: an electrical generator (Fig. 1-3; generator 55) connectable to an electrical circuit including an elongated metallic element integrated into an electrical cable (generator 55 to cable 10 to metallic sheath 8); the electrical generator being configured to generate an electrical current flowing into the elongated metallic element (sheath 8 connected to ground connector to generator 55 which creates a current flow); a detection apparatus configured to detect a magnetic field associated with the electrical cable from the generated electrical current to provide at least one measured value(¶[0094] –[0096]; Faraday rotation proportional to a component of the magnetic field as stated in ¶[0094]; Faraday rotation is measured by optical sensing fiber 51 as stated in ¶[0096]); and an analyzing device configured to process the at least one measured value to obtain information about at least one structural aspect of the electrical cable(¶[0094]: “variation of the angle of Faraday rotation, the variation of the current can be calculated” ¶[0001], [0091]: current loss indicative of damage to the cable).
As to claim 17, Sarchi discloses wherein the at least one structural aspect of the electrical cable is a position assumed by the elongated metallic element within the electrical cable or a stranding/winding parameter associated to the electrical cable (¶[0021]; cable fault of the electrical cable determined based on the current parameter which is related to the magnetic field).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarchi et al., US 20170102415 in view of Maioli et al., US 20150170795
As to claim 2, Sarchi is silent wherein the electrical cable comprises two or more cable cores helically stranded around a cable longitudinal axis. However, Maioli teaches wherein the electrical cable comprises two or more cable cores helically stranded around a cable longitudinal axis (¶[0064]; Fig. 1; cires 12 helically stranded together ). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the winding configuration of Maioli into the cable of Sarchi to achieve the predictable result of transferring signals with lower losses thereby increasing performance (¶[0029]-[0034]]). 
As to claim 5, Sarchi is silent wherein the elongated metallic element is stranded with the cable core around a longitudinal cable axis.  However, Maioli teaches wherein an elongated metallic element is stranded with the cable core around a longitudinal cable axis (¶[0014], [0064]; Fig. 1; cores 12 with metal sheath 13).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the winding configuration of Maioli into the cable of Sarchi to achieve the predictable result of transferring signals with lower losses thereby increasing performance (¶[0029]-[0034]]). 

Claim 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarchi et al., US 20170102415 in view of Godfrey, US 20150128706
As to claim 10, Sarchi is silent wherein the magnetic field comprises a tangential magnetic field. Godfrey teaches a cable tester detecting magnetic field wherein the magnetic field comprises a tangential magnetic field (¶ [0042]; external field being peripheral to cable).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Godfrey into Sarchi in order to detect a tangential field thereby providing information about environmental influences in the cable. 
As to claim 11, Sarchi is silent wherein the magnetic field is external to the electrical cable. Godfrey teaches a cable tester detecting magnetic field wherein the magnetic field is an external field (¶ [0042]; external field).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Godfrey into Sarchi in order to detect a tangential field thereby providing information about environmental influences in the cable.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarchi et al., US 20170102415 in view of Godfrey, US 20180180658
As to claim 12, Sarchi is silent in the measuring comprises reading a plurality of values relating to the magnetic field along the cable length.  However, Godfrey teaches a cable monitoring apparatus and wherein a measuring comprises reading a plurality of values relating to the magnetic field along the cable length (¶[0020]; Fig. 1-3; multiple cable cores in the cable therefore multiple magnetic fields measured). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the measurement of . 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarchi et al., US 20170102415 in view of Soneda et al., US 20150301088
As to claim 13, Sarchi is silent wherein the analyzing comprises at least one of the following steps: analyzing a peak value of the magnetic field associated to the electrical cable; and analyzing angular positions of the peak value with respect to a circumference surrounding the electrical cable.  However, Soneda discloses analyzing a peak value of the magnetic field associated to the electrical cable; and analyzing angular positions of the peak value with respect to a circumference surrounding the electrical cable (¶[0009]; Claim 14; largest value identified when sensor is moved along cable).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Soneda into Sarchi for the benefit of achieving the predictable result of detecting the largest current value which is indicative of the cable characteristics. 

Claim 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarchi et al., US 20170102415 in view of Yuan et al., CN 108828289
As to claim 14, Sarchi is silent in measuring a first plurality of magnetic field values each associated with a respective first angular peak position on a first reference circumference surrounding the electrical cable, the first reference circumference being positioned at a first longitudinal position along the electrical cable; selecting among the first plurality of magnetic 
As to claim 15, Sarchi is silent wherein the analyzing comprises analyzing at least one of the following trends to obtain information about at least one structural aspect of the electrical cable: a first trend related to the first peak value associated with the first longitudinal position and the at least one further peak value associated with the at least one further longitudinal position; and a further trend related to the first angular peak position associated with the first longitudinal position and the at least one further angular peak position associated with the at least one further longitudinal position.  However, Yuan teaches analyzing at least one of the following trends to obtain information about at least one structural aspect of the electrical cable: a first trend related to the first peak value associated with the first longitudinal position and the at least one further peak value associated with the at least one further longitudinal position; and a further trend related to the first angular peak position associated with the first longitudinal position and the at least one further angular peak position associated with the at least one further longitudinal position (Summary; obtaining peak value signals and using least squares linear fitting method to obtain information about the cable is considered a trend since the linear fitting model is a determination of the trend relating to the peak value obtained from the sensors).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Yuan into Sarchi for the benefit of measuring a core eccentric error of each phase of a cable for ensuring greater accuracy in measurement of each phase of the cable (Background/ Summary).  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarchi et al., US 20170102415 in view of Woods et al., WO 9722012
As to claim 18, Sarchi is silent wherein the detection apparatus comprises one or more magnetic field probes configured to provide electrical signals corresponding to the magnetic field. However, Woods discloses a cable monitoring device wherein a detection apparatus comprises one or more magnetic field probes configured to provide electrical signals corresponding to the magnetic field (Fig. 16; current sensor 153 detects a magnetic field).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Woods into Sarchi in order to achieve the predictable result of detecting a magnetic field which would be indicative of the current in the cable being tested in a non-contact fashion thereby limiting damage to sensor and equipment in case of high current (Background). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Godfrey, US 20180045768 discloses a method/apparatus for detecting failure locations in cables. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868